FILE COPY


                                 M A N D A T E

TO THE 139TH DISTRICT COURT of HIDALGO COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 20th day of
November, 2014, the cause upon appeal to revise or reverse your judgment between

CITY OF ALAMO, TEXAS AND
ALAMO ECONOMIC
DEVELOPMENT CORPORATION,                                                    Appellants,
                                           v.
HERIBERTO OSUNA,                                                              Appellee.
CAUSE NO. 13-13-00317-CV                                        (Tr.Ct.No. C-3570-12-C)

was determined; and therein our said Court made its order in these words:

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be REVERSED and

RENDERED.      The Court orders the judgment of the trial court REVERSED and

RENDERS a judgment of dismissal.         Costs of the appeal are adjudged against

appellee.

      We further order this decision certified below for observance.

                                      

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 23red day of February, 2015.




                                                Dorian E. Ramirez, CLERK